                                                                              ·--,=o:_-e5---·7
         Case 3:19-cr-04528-WQH Document 69 Filed 04/06/21 PageID.258 Page 1 of 1

                               UNITED STATES DISTRICT COURT   ~-~-., ' ]      /                                                     /
                             SOUTHERN DISTRICT OF CALIFORN A cL~~,,~.~ ~21                                                          ;
                                                                              sour,"--
                                                                              ~
                                                                                           ,J. __ ,,.:,.-1, _.,....,
                                                                                   nt:.•a-1 :::,1;;~·,·1r- '_:. ':''-'.~
                                                                                                                           ·-   .
                                                                                                                                i
UNITED STATES OF AMERICA                                                      CY                 - "'"          C.iciF9;:'•!;;
                                    '                                                                      ··------~':2~
                                                         Case No. 19CR4528=WQH

                                        Plaintiff,
                       vs.
                                                         JUDGMENT OF DISMISSAL
 CHRISTINA IVONNE TOVAR ( 1),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      18:922(g)(l) - Felon in Possession of a Firearm




Dated:     3/31/2021
                                                                        yes
                                                     United States District Judge
